DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2014/0026065).
Regarding claim 1, Wang discloses a vehicle identification method for riders (see abstract, fig.1, element 104, 106, fig.2, paragraph [0024] and its description), the system comprising: (A) providing at least one rider account managed by at least one remote server, wherein the rider account is associated with a rider personal computing (PC) device (see paragraphs [0052-0054]); (B) providing at least one vehicle account managed by the remote server, wherein the vehicle account is associated to a vehicle identifier (ID), and wherein the vehicle account is associated with a vehicle display device (see abstract, figs.3-4a, fig.7, fig.8, paragraphs [0050], [0097-0102] and its description); (C) receiving a confirmation notification from the rider account with the remote server, wherein the confirmation notification includes an identifier token (see figs.3-4a, paragraphs [0007], [0034-0036], [0050], [0090] and descriptions); (D) visually outputting the identifier token with the vehicle display device (see abstract, “drive mode” fig.8, paragraph [0081-0082] and its description); (E) visually outputting the identifier token with the rider PC device (see abstract, “customer mode”, fig.8, paragraph [0081-0082] and its description); and (F) prompting to select at least one desired action from the plurality of rider actions with the rider PC device (see abstract, “customer mode”, fig.8, paragraphs [0046-0048], [0081-0082] and its description).
Regarding claim 3, Wang further discloses prompting to select a desired communication method with the rider PC device (see abstract, fig.4a, paragraph [0006], [0076] and its description) and transmitting information to the vehicle display device via the desired communication method (see paragraph [0076]).
Regarding claim 4, Wang further discloses desired communication method is at least one method selected from a group consisting of visual content, audio content and pipe messages (see paragraph [0090]).
Regarding claim 5, Wang further discloses prompting to enter rider information with the rider PC device (see abstract, fig.4a, paragraph [0006], [0076] and its description); and incorporating the rider information into the confirmation notification with the remote server (see figs.3-4a, paragraphs [0034-0036], [0050], [0090] and descriptions). 
Regarding claim 6, Wang further discloses the rider information is at least one information selected from a group consisting of picture, number, name, and logo (see fig.8, and its description).
Regarding claim 7, Wang further discloses providing at least one administrator account managed by the remote server, wherein the administrator account is associated with an administrator PC device (see abstract, fig.1, element 104, 106, paragraph [0054] and its description);
prompting to enter display information with the administrator PC device (see abstract, fig.1, element 104, 106, paragraphs [0053-0054] and its description); and
incorporate identifier token with the remote server (see abstract, fig.1, element 104, 106, fig.4a, paragraphs [0024], [0054] and its description).
Regarding claim 8, Wang further discloses the identifier token is customizable, and wherein the identifier token includes at least one detail selected from a group consisting of a logo, a designated vehicle registration information, and an advertisement (see abstract, fig.4a, fig.8, paragraphs [0024], [0054], [0081-0082]  and its description).
Regarding claim 10, Wang further discloses wherein the vehicle display device is mounted over a surface of a vehicle associated with the vehicle account (see abstract, paragraph [0076]); visually outputting the identifier token on a display screen, the display screen being positioned on an anterior surface of the vehicle display device (see abstract, see fig.6, paragraph [0076] and its description); and outputting audio content and pipe messages through a speaker mounted on the vehicle display device (see paragraph [0085]).
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647